227 N.W.2d 405 (1975)
193 Neb. 371
David LUBASH, Appellant,
v.
Brian L. LANGEMEIER et al., Appellees.
Rodney NEWILL, by and through Mrs. Helen Newill, his mother and next friend, Appellant,
v.
Brian L. LANGEMEIER et al., Appellees.
Nos. 39648 and 39649.
Supreme Court of Nebraska.
March 27, 1975.
David A. Johnson, Emil F. Sodoro, Ronald H. Stave, Omaha, for appellants.
Ray C. Simmons, Fremont, for appellees.
Heard before SPENCER, McCOWN, and NEWTON, JJ., HAMILTON, District Judge and KUNS, Retired District Judge.
SPENCER, Justice.
Plaintiffs brought these actions for the recovery of damages for personal injuries sustained while riding as guests in a truck owned by defendant Leon E. Langemeier and operated by his son Brian L. Langemeier. The petitions of the plaintiffs contained one cause of action alleging ordinary negligence against both defendants, raising the constitutionality of the guest statute, section 39-740, R.R.S.1943. The sole issue presented in this appeal is the refusal of the trial court to submit the issue of ordinary negligence of the defendants to the jury and to instruct the jury accordingly. We affirm.
In Botsch v. Reisdorff, 193 Neb. 165, 226 N.W.2d 121, filed February 18, 1975, we reiterated our previous holding that the guest statute does not violate the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States, nor any provision of the Constitution of the State of Nebraska. That case is decisive of the issue raised herein.
The judgment is affirmed.
Affirmed.